Citation Nr: 1721899	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) or gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 50 percent for PTSD prior to September 8, 2015, and in excess of 70 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1995 to December 1999, and in the U.S. Army from May 2002 to April 2006.  He also had service in the Army National Guard of South Carolina.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO, in pertinent part, increased the rating for PTSD from 30 to 50 percent, effective July 5, 2011; denied a rating in excess of 10 percent for degenerative joint disease of the right knee; and declined to reopen a previously denied claim for service connection for sleep apnea.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Columbia, South Carolina.

In an August 2012 notice of disagreement (NOD), the Veteran requested a hearing before a Decision Review Officer at the RO.  He later withdrew the request in April 2013.

In November 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In July 2015, the Board reopened the claim for service connection for sleep apnea and denied a rating in excess of 10 percent for degenerative joint disease of the right knee.  The remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for sleep apnea-were remanded to the agency of original jurisdiction (AOJ) for additional development.

In October 2015, after taking further action, the AOJ increased the rating for PTSD from 50 to 70 percent, effective September 8, 2015.  The prior denials were otherwise confirmed and continued, to include with respect to the merits of the Veteran's claim for service connection for sleep apnea, and the case was returned to the Board.

Later in October 2015, the Veteran submitted an NOD with regard to a September 2015 AOJ decision granting additional compensation benefits for dependents M and D, with payment effective October 1, 2015.  The Veteran disagreed with the effective date of the award.  Thus far, he has not been furnished a statement of the case (SOC) with respect to that issue.  See, e.g., 38 C.F.R. § 19.29 (2015).  However, it is clear that the RO is aware of the NOD and is continuing to work on the appeal.  Therefore, it will not be remanded at this time.

The Veteran also appealed the Board's July 2015 decision with respect to the evaluation of his right knee to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand (Motion) of the Board's decision.  The Court granted the Motion later that month, thereby vacating the Board's decision as to the right knee claim and returning that matter to the Board.

The Board remanded the instant matters in April 2016.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the record contains statements from the Veteran to the effect that his service-connected right knee disability may have caused or aggravated a disability of his left knee.  It is not entirely clear from the record whether he wishes to pursue a claim under that theory.  If he does, he should file a formal application with the AOJ so that appropriate action can be taken.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The Board notes that in April 2017, the Veteran's representative submitted an Informal Hearing Presentation along with notations and a link to an article about potential links between PTSD and obstructive sleep disorder, along with a waiver of AOJ consideration.  Therefore, the Board may properly consider the newly received evidence.  Furthermore, the Board notes that this new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in January 2014, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165. 

The issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability. 

2.  Prior to September 8, 2015, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include occasional suicidal ideation, depression, anxiety, hypersensitivity, nightmares and difficulty sleeping, flashbacks, irritability, anger, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  From September 8, 2015, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas as a result of psychiatric symptomatology, to include occasional suicidal ideation, depression, anxiety, hypersensitivity, nightmares, flashbacks, irritability, anger, intermittent impairment of recent and immediate memory, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work life setting, impaired impulse control, such as unprovoked irritability with periods of violence, without more severe manifestations that more nearly approximate total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A.     §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.310 (2016).

2.  The criteria for a rating in excess of 50 percent for PTSD, prior to September 8, 2015, and in excess of 70 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection for sleep apnea and increased ratings for PTSD. 

I.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.   § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has generally contended that he has sleep apnea as a result of his service, or in the alternative, such was caused or aggravated by his service-connected PTSD or his service-connected GERD.

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of sleep apnea or a sleep related condition.  During a Report of Medical Examination, conducted in July 1994, upon the Veteran's induction into active service, there was no indication of any sleep problems, sleep disturbance or sleep apnea.  Again, an April 2002 Report of Medical Examination and an April 2002 Report of Medical History reflected no reports of sleep apnea or sleep problems.  A post-deployment health assessment conducted in February 2004, reflected the Veteran's reports of still feeling tired after sleeping, but did not reflect any evidence of or complaints of sleep apnea.  A January 2006 Report of Medical Examination and a January 2006 Report of Medical History again reflected no evidence or reports of sleep apnea or sleep problems. 

The Veteran's post-service treatment records include VA treatment records as well as private sleep studies.  Such reflect a diagnosis of mild obstructive sleep apnea over a year after his discharge from service and note the use of a CPAP machine.  In addition, the Veteran's records reflect that the Veteran had gained in excess of ten pounds post service. 

At the April 2013 VA examination, the Veteran reported persistent daytime hypersomnolence.  The examiner noted a diagnosis of obstructive sleep apnea in 2009.  The examiner also noted a 2011 sleep study which confirmed the Veteran's obstructive sleep apnea.  The examiner noted that the Veteran was 74 inches tall and weighed 300 pounds.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner provided the rationale that the medical literature showed that morbid obesity is a link to obstructive sleep apnea and that there was no evidence to link the Veteran's PTSD or its treatment to his sleep apnea.  

During the September 2015 VA examination, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner provided the rationale that there was no objective medical documentation or evidence that the Veteran's sleep apnea began before service.  That the Veteran's initial sleep study performed in September 2007 showed mild obstructive sleep apnea, which was more than a year after his discharge from service.  The examiner further opined that it was less likely than not that the Veteran's sleep disorder started in service as there was no documentation of any difficulty sleeping during service, and that it was not for over a year later and an additional ten pounds heavier that the Veteran was diagnosed with mild obstructive sleep apnea.  In addition, the examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected PTSD or its treatment.  The examiner noted that "obstructive sleep apnea is caused by a blockage of the airway, usually when the soft tissue in the rear of the throat collapses and closes during sleep."  The examiner noted that the risk factors for such include excess weight, male gender, thicker neck circumference, narrowed airway, smoking, use of alcohol, sedatives, and tranquilizers.  Furthermore, the examiner noted that after a review of the medical literature, there was no causative link between PTSD and sleep apnea, medications for PTSD and sleep apnea, or evidence of PTSD aggravating sleep apnea. 

During a February 2017 VA examination, the examiner noted that the Veteran had a diagnosis of obstructive sleep apnea and that he utilized a CPAP machine.  Furthermore, the examiner also noted that the Veteran had a diagnosis of GERD.  The examiner noted that GERD was a condition in which gastric contents and acid flow up from the stomach into the esophagus.  He noted that it occurred when the band of muscle tissue called the LES becomes weak and can no longer maintain an adequate pressure barrier against backflow of contents from the stomach.  In addition, he described obstructive sleep apnea as an obstruction process of the airway, due to an anatomic process in which the airway becomes obstructed and is in no way related directly or indirectly to GERD.  Therefore, the examiner found that the Veteran's current diagnosis of obstructive sleep apnea was less likely than not caused by the Veteran's service-connected GERD.  Furthermore, the examiner noted that as obstructive sleep apnea is not anatomically related to GERD, there is no causality for or aggravation of obstructive sleep apnea by GERD.  The examiner found that the Veteran's obstructive sleep apnea was less likely than not aggravated by the Veteran's service-connected GERD. 

During the November 2014 Board hearing, the Veteran testified that he believed he was first diagnosed with sleep apnea in 2008 and that he separated from the service in 2006.  The Veteran indicated that he believed his sleep apnea was caused by or aggravated by his service-connected PTSD.  He testified that he had trouble getting to sleep as a result of his anxiety, but that his CPAP machine helped him sleep. 

The Board notes that the Veteran has a current diagnosis of obstructive sleep apnea; therefore the first element of service connection, whether for direct, presumptive or secondary service connection, is met. 

As for presumptive service connection and service connection based on continuity of symptomotology, sleep apnea is not a chronic disease subject to such forms of service connection.  38 C.F.R. § 3.307, 3.309.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted. 

As far as direct service connection, the Board notes that the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of sleep apnea or any sleep problems.  In addition, the Veteran did not exhibit symptoms of and was diagnosed with a sleep problem, specifically sleep apnea, within one year of service discharge.  Therefore, the Veteran does not meet the in-service requirement for direct service connection.  Furthermore, as for the nexus element of direct service connection, the September 2015 VA examiner stated that the Veteran's obstructive sleep apnea did not begin prior to or during his active duty service.  The examiner found no objective evidence connecting the Veteran's obstructive sleep apnea directly to his active duty service.  This opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords great probative weight to the VA examiner's opinion.  As there is no contrary opinion of record, and as the Veteran is missing both the in-service and nexus elements of direct service connection, direct service connection is not warranted.  

As for secondary service connection, both the April 2013 and September 2015 VA examiners found that the Veteran's service-connected PTSD and the treatment for such did not cause or aggravate his obstructive sleep apnea.  As these examiners provided sound medical explanations and rationales for their opinions, the Board finds them very probative.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, the February 2017 VA examiner found that the Veteran's sleep apnea was not caused or aggravated by his service-connected GERD.  Again, this examiner provided a sound medical opinion supported by a reasoned rational.  Id.  As such, secondary service connection is not warranted.  The Board notes there are no contrary medical opinions of record. 

The Board has also considered the Veteran's statements that his sleep apnea is related to his military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation or aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the neurological system.  There is no indication that the Veteran possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion regarding the etiology of his sleep apnea is non-probative evidence.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his obstructive sleep apnea and his active duty service and his service-connected PTSD and GERD.  In contrast, the VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiners' opinions.

The Board notes that the Veteran's representative has referenced a research article on the potential relationship between PTSD and obstructive sleep apnea in its arguments to the Board.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  The referenced article provides only general information on the potential relationship between PTSD and obstructive sleep apnea.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  Therefore, the Board accords no probative weight to the referenced article.

Consequently, the Board finds that the Veteran's sleep apnea is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service, and is not caused or aggravated by any of the Veteran's service-connected disabilities, to include PTSD and GERD.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Increased Rating Claim 

The Veteran is currently in receipt of a 30 percent rating from March 27, 2009, and 50 percent from July 2011 for his PTSD, and a 70 percent rating from September 2015.  He contends that such disability is more severe than the currently assigned ratings, and as such, an increased rating is warranted.  As the Veteran's claim was received in July 2011, the appeal period extends to July 2010. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.          § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code 9411, which provides evaluations pursuant to VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted where occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R.  § 4.126 (a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter, 8 Vet. App. at 242.

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in May 2014, the amendments are not applicable.

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record. 

Post-service treatment records reflect that the Veteran began mental health treatment though the VA in 2006 and was prescribed Sertraline.  He attended private counseling approximately twice a month, but he did not attend group therapy. 

During the Veteran's first VA examination in March 2010, the examiner noted that the Veteran was alert, oriented and attentive and appeared his stated age.  His mood appeared to be dysphoric, and his affect was constricted.  His speech was of regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  The Veteran's eye contact was good.  He was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations.  No evidence of delusional content was noted.  He denied any current thoughts of hurting others.  He denied any history of suicide attempts.  His memory was intact for immediate, recent, and remote events.  He was able to concentrate well enough to spell "world" backwards.  He was able to interpret a proverb.  His intelligence was estimated to be in the average range, and the Veteran had fair insight into his current condition.  The examiner assigned a GAF score of 55. 

During the September 2011 VA examination, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he married in August 2010 and had been separated from his wife since August 2011.  He noted that he had two children whom he saw regularly.  He noted that he had two close friends.  The Veteran completed a bachelor's degree in 2004, a master's degree in 2008, and some course work toward a Ph.D.  The Veteran reported that he worked full time as a network engineer, but noted that he was fired from his prior job due to "failure to adjust to civilian life."  He stated that he enjoyed golf and skiing when time and money permitted.  He noted that he had invasive dreams about once every 10 days, and difficulty initiating sleep.  He reported occasional intrusive thoughts during the day and anger and irritability.  The examiner reported that the Veteran suffered from chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 55.
An October 2013 mental status examination revealed that the Veteran was well groomed and cooperative.  His behavior/psychomotor activity exhibited no abnormalities.  His speech had normal rate and tone.  His mood was noted to be improved and his affect was within normal range.  He reported no hallucinations and his thought process was linear and his content was appropriate.  The examiner found no evidence of suicidal or homicidal ideation.  The examiner found that the Veteran's cognitive function was grossly intact.  The examiner assigned a GAF score of 65. 

A February 2013 treatment note reflects that the Veteran was casually dressed and sought counseling as it was hard for him to "care about other people's problems-they seem insignificant" as a result of his PTSD. 

A March 2013 note reflects that the Veteran reported that he lost his ability to connect emotionally due to his PTSD.  Furthermore, it was noted that when the Veteran reported for counseling, that he was on time and casually dressed.  He reported 1-2 experiences of suicidal ideation in the past year but no plan or intention of acting on such thoughts. 

During an April 2013 VA examination, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was separated from his wife and lived with his stepson.  He noted that he had two children whom he visited with regularly.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, and disturbances of motivation and mood.  The examiner assigned a GAF score of 50.

An addendum opinion was obtained in May 2013.  After the examiner reviewed the Veteran's claims file, which had not been available for the April 2013 examination, the examiner stated that he did "not wish to make any changes in the prior report."

A June 2013 mental status examination revealed that the Veteran was well groomed and cooperative.  His behavior/psychomotor activity exhibited no abnormalities.  His speech had normal rate and tone.  His mood was depressed, anxious, and irritable and his affect was within normal range.  He reported no hallucinations and his thought process was linear and his content was appropriate.  The examiner found no evidence of suicidal or homicidal ideation.  The examiner found that the Veteran's cognitive function was grossly intact.

A July 2013 mental status examination revealed that the Veteran was well groomed and cooperative.  His behavior/psychomotor activity exhibited no abnormalities.  His speech had normal rate and tone.  His mood was anxious and his affect was within normal range.  He reported no hallucinations and his thought process was linear and his content was appropriate.  The examiner found no evidence of suicidal or homicidal ideation.  The examiner found that the Veteran's cognitive function was grossly intact.  A GAF score of 60 was assigned. 

A March 2014 mental status examination revealed that the Veteran was well groomed and cooperative.  His behavior/psychomotor activity exhibited no abnormalities.  His speech was rambling.  His mood was anxious and his affect was congruent to content.  He reported no hallucinations and his thought process was racing and his content was rationale.  The examiner found some suicidal and homicidal ideation but no intent or plan.  The examiner found that the Veteran's concentration and attention were partially intact.  His short term memory was impaired but his remote memory was intact.   

An April 2014 mental status examination revealed that the Veteran was well groomed and cooperative.  His behavior/psychomotor activity exhibited no abnormalities.  His speech had normal rate and tone.  His mood was anxious and his affect was within normal range.  He reported no hallucinations and his thought process was linear and his content was appropriate.  The examiner found no evidence of suicidal or homicidal ideation.  The examiner found that the Veteran's cognitive function was grossly intact.  

A July 2014 mental status examination revealed that the Veteran was well groomed and cooperative.  His behavior/psychomotor activity exhibited no abnormalities.  His speech had normal rate and tone.  His mood was anxious and his affect was within normal range.  He described no hallucinations.  The examiner noted that the Veteran's thought process was linear and his thought content appropriate.  The examiner found no objective evidence of suicidal or homicidal ideations.  The examiner noted that the Veteran's cognitive function was grossly intact.  

May 2015 treatment notes reflect that the Veteran reported mood swings, road rage and poor tolerance for stupidity.  The examiner noted no depression or anxiety. 

During the September 2015 VA examination, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had a poor relationship with his wife but that he had a good relationships with his two children and a fair relationship with his stepdaughter.  He reported that he had one close friend, who he saw approximately once a month but with whom he spoke to daily.  He noted that he watched T.V., cooked, cleaned, did yard work, shopped on eBay, spent time with his dog, spent some time on the internet and ate out approximately twice per week.  The Veteran noted that he saw a doctor in order to get medication but not for therapy.  The examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work life setting, impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner further observed that the Veteran's mood was agitated, and his affect was mood congruent.  The Veteran's thought process was logical and coherent, and his speech was a regular rate and rhythm.  There was mild evidence of psychomotor agitation and the Veteran denied current suicidal or homicidal ideation.  But the Veteran reported thoughts of hurting himself weekly but pushed them aside and denied a history of suicidal attempts.  The Veteran was adequately groomed and casually dressed and he was noted to be cooperative. 
An April 2016 mental status examination revealed that the Veteran's hygiene was good and he was dressed in casual clothes.  His psychomotor qualities were within normal limits.  His attitude was calm and cooperative and his eye contact was good.  His speech rate, tone, rhythm, and volume were normal.  His mood was variable and he was easily irritated, and his affect was congruent.  The Veteran's thought processes were logical and coherent and his content was notable for denial of suicidal or homicidal ideation.  He also denied visual or auditory hallucinations.  His higher cortical functions/cognition was grossly intact and his insight and judgment were both fair. 

An October 2016 mental status examination revealed that the Veteran's hygiene was good, he was dressed in casual clothing.  His psychomotor qualities were within normal limits.  His attitude was calm and cooperative and his eye contact was good.  His speech rate, tone, rhythm, and volume were normal.  His mood was variable and he was easily irritated and anxious, and his affect was congruent.  The Veteran's thought processes were logical and coherent and his content was notable for denial of suicidal or homicidal ideation.  He also denied visual or auditory hallucinations.  His higher cortical functions/cognition was grossly intact and his insight and judgment were both fair. 

During the November 2014 hearing, the Veteran testified that he was on medication for his PTSD.  He further testified that his PTSD resulted in him having "a lot of rituals."  He stated that he had to make sure that the doors were always locked and that if he heard a noise he was wide awake.  He testified that he struggled with everyday life and relationships.  He stated that he "had eight jobs in eight years," and that he would snap at his coworkers.  He also reported difficulty in his romantic relationships and that he would snap at his wives.  He testified that his PTSD had gotten worse and that his prescriptions and dosages had to change in order to combat his anger.  The Veteran testified that he only had one friend as he did not make friends easily as he would become angry and agitated with people.  He stated that "it's very overwhelming."  The Veteran stated that he did see his children regularly and that while he spoke with his one friend, he did not go out often.  

Period prior to September 8, 2015

Following a review of the relevant evidence of record, which includes VA treatment records dated through October 2016, the Veteran's own statements and testimony, and the VA examination reports dated in September 2011, April 2013, and an addendum opinion in May 2013, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD prior to September 8, 2015.  In this regard, the Board finds that such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include occasional suicidal ideation, depression, anxiety, hypersensitivity, nightmares and difficulty sleeping, flashbacks, irritability, anger, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's occasional suicidal ideation, depression, anxiety, hypersensitivity, nightmares and difficulty sleeping, flashbacks, irritability, anger, and intermittent impairment of recent and immediate memory, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his current 50 percent rating. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that while the Veteran has reported some suicidal ideation in the past, he has also vehemently denied such as well as denied any intent or plan.  

Furthermore, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted or reported at the time of the September 2011 or April 2013 VA examinations.  Furthermore, while the Veteran described rituals during his November 2014 testimony, he specified that such were his need to make sure that doors were locked.  The Board finds that such do not rise to the level of interfering with routine activities.  Pertaining to the Veteran's speech, it has never been described as illogical, obscure, or irrelevant.  Specifically, his speech has routinely been described as normal in rate and tone.  Likewise, the Veteran's thought process was noted to be linear and that the Veteran responded to questions without difficulty.  

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the Veteran reported anxiety on occasion, and depression.  However, the Veteran reported that he lived alone and took care of himself, cooking, cleaning, and maintained his ability to function independently, appropriately and effectively.  Furthermore, there is no indication that the Veteran suffered from panic attacks and certainly not near-continuous panic.  As such, these symptoms have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control.  In this regard, no problems with impulse control were found during any of the VA examinations.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal. 

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran reported during his November 2014 hearing that he has had eight jobs in eight years, such has not been reflected in evidence of record.  Rather, the VA examinations and treatment records reflect that the Veteran completed a bachelor's degree in 2004, a master's degree in 2008 and some course work toward a Ph.D.  Furthermore, the evidence of record reflects that the Veteran has worked as a network engineer throughout the appeal period.  The September 2011 and April 2013 VA examiners noted that the Veteran's occupational and social impairment resulted in only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds the Veteran is able to adapt to stressful circumstances. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his relationships with his children and adult friends during the course of this appeal.  While the Veteran indicated that he rarely socialized or left the house, he did socialize with his children and a couple close friends.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include hypersensitivity, nightmares, difficulty sleeping, and flashbacks.  See Mauerhan, supra; Vazquez-Claudio, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the September 2011 VA examiner assigned a score of 55, indicating moderate symptoms.  In October 2013, during a mental status examination, the examiner assigned a GAF score of 65, indicating mild symptoms.  The April 2013 VA examiner assigned a GAF score of 50, indicating serious symptoms.  In addition, during a mental status examination in July 2013, the examiner assigned a GAF score of 60, indicating moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While the Veteran was assigned a GAF score of 50 in April 2013, such appears to be an outlier as the remainder of the Veteran's scores were consistent with symptoms in the mild to moderate range and therefore indicative of a 50 percent rating.  As the Veteran has been assigned GAF scores reflecting primarily mild to moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 50 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of delusions, or significant cognitive impairment found on mental status examination.  All of the VA examinations conducted throughout the appeal, found the Veteran's thought process and content to be unremarkable, or without impairment or delusions.  VA treatment records showed no perceptual disturbance such as delusions, hallucinations, mania or psychosis. 

Furthermore, as indicated previously, the evidence reflects that the Veteran is employed.  Additionally, the evidence reflects that he maintained relationships with his adult children and friends.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While the Veteran reported "mild memory loss" and "difficulty remembering names," and during the March 2014 mental status examination, the examiner noted that the Veteran's short term memory was impaired, the Veteran's memory throughout the remainder of the record was found to be intact.  Furthermore, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

Period after September 8, 2015

Following a review of the relevant evidence of record, which includes VA treatment records dated through October 2016, the Veteran's own statements and testimony, and the VA examination report dated in September 2015, the Board concludes that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD after September 8, 2015.  In this regard, the Board finds that, for the period after September 8, 2015, such disability is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as occasional suicidal ideation, depression, anxiety, hypersensitivity, nightmares, flashbacks, irritability, anger, intermittent impairment of recent and immediate memory, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work life setting, impaired impulse control, such as unprovoked irritability with periods of violence, without more severe manifestations that more nearly approximate total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's occasional suicidal ideation, depression, anxiety, hypersensitivity, nightmares, flashbacks, irritability, anger, intermittent impairment of recent and immediate memory, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work life setting, impaired impulse control, such as unprovoked irritability with periods of violence, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his 70 percent rating.

As indicated previously, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in total occupational and social impairment.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of delusions, or significant cognitive impairment found on mental status examination.  The VA examination conducted in September 2015 and the mental status examinations conducted in April and October 2016 found the Veteran's thought process and content to be logical and coherent, and without impairment or delusions.  VA treatment records showed no perceptual disturbance such as delusions, hallucinations, mania or psychosis.  Furthermore, the Veteran has not displayed grossly inappropriate behavior or persistent danger of hurting himself or others.  And finally, the record reflects that the Veteran has always been noted to be alert and oriented, clean and well groomed and no indication of memory loss for names of close relatives, own occupation, or own name.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable for each stage throughout the appeal.  Therefore, assigning further staged ratings for such disability is not warranted. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD prior to September 8, 2015 and in excess of 70 percent thereafter.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A.       § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for sleep apnea is denied. 

A rating in excess of 50 percent disabling for PTSD prior to September 8, 2015, and in excess of 70 percent disabling thereafter, is denied. 


REMAND

Remand is required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examinations should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran may be seeking service connection for a left knee disorder, and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records should be obtained.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee disorder.  

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.

The rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


